DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US 5,110,052) in view of Gosselin (US 5,323,935).
Regarding claim 1, Graf discloses a spray bottle assembly for use with an atomized spray dispensing device, the spray bottle assembly comprising:
a container (5) for holding at least one cosmetic composition within an interior volume thereof (The limitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; Column 2, lines 33-34,The container is capable of holding a cosmetic composition in its reservoir);
a port (19, 12) extending outwardly from the interior volume of the container (5) (Figure 2, The port extends outwardly from the neck of the container) and configured to communicate the at least one cosmetic composition (The composition with which the device is used) therethrough (Column 2, lines 50-54); and
a spray nozzle assembly (64, 70, 71, 72, 21) for dispensing an atomized spray comprising the at least one cosmetic composition, the spray nozzle assembly including:
an insert (64) having a proximal end and a distal end (Figure 2),
a nozzle (70, 71, 72) coupled to the insert (64) at the proximal end thereof (Figure 2),
an insert-lumen (21) extending within the insert (64) from the proximal end to the distal end of the insert (Figure 2), the insert-lumen (21) being configured to engage at least a portion of the port (19, 12) at the distal end (Figure 2, The insert-lumen engages the interior wall of portion 12 of the port) and further configured to engage the nozzle (70, 71, 72) at the proximal end (Figure 2, The insert-lumen is received within the nozzle), and
an exterior shell (22, 46, 51, 4) surrounding each of the nozzle (70, 71, 72), the insert (64), and the port (19, 12) (Figure 2) for providing alignment and protection thereof (Figure 2, The shell aligns the components of the device and protects them), a plurality of radially disposed openings (Examiner’s Annotated Figure 1) extending through the insert (64), but fails to disclose the outer shell further comprising:
a plurality of radially disposed apertures extending from an interior to an exterior through the outer shell,
the plurality of radially disposed openings being accessible through the plurality of radially disposed apertures of the exterior shell.
Gosselin discloses a spray device that features a plurality of radially disposed apertures (50) extending from an interior to an exterior through an exterior shell (38) (Figure 4)
a plurality of radially disposed openings (61) being accessible through the plurality of radially disposed apertures (50) of the exterior shell (38) (Figure 4) (Column 6, lines 63-67, Air accesses the openings by flowing through the apertures of the shell).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graf with the disclosures of Gosselin replacing the aperture and opening structure with a structure that features a plurality of radially disposed apertures (Gosselin, 50) extending from an interior to an exterior through the exterior shell (Graf, 22, 46, 51, 4) (Figure 4)
a plurality of radially disposed openings (Graf, 61) being accessible through the plurality of radially disposed apertures (Gosselin, 50) of the exterior shell (Graf, 22, 46, 51, 4) (Figure 4) (Gosselin, Column 6, lines 63-67, Air accesses the openings by flowing through the apertures of the shell), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including supply of fluid for discharge, in a system where the hole structure/location is not a critical element.


    PNG
    media_image1.png
    788
    591
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 4, Graf in view of Gosselin discloses the spray bottle assembly of claim 1, wherein the port (19, 12) is configured for actuation via a translation of the insert (64) (Column 3, lines 15-59 and Column 8, line 63-Column 9, line 20, Translation of the handle, also translates the insert, and chamber 14, within element 12 of the port is actuated, evacuating the fluid within the chamber).
Regarding claim 11, Graf in view of Gosselin discloses the spray bottle assembly of claim 1, wherein the plurality of radially-disposed apertures (Gosselin, 50) and the plurality of radially-disposed openings (Examiner’s Annotated Figure 1) are configured to receive compressed air from an external compressed air source of the atomized spray dispensing device (The device is structured to perform the claimed function, through inclusion of the claimed structure; The openings communicate air from an external environment; One of ordinary skill in the art would understand the device as structured to communicate air from an external compressed air source feeding from an external environment) and communicate the compressed air through a compressed air chamber (Examiner’s Annotated Figure 1; Examiner interprets the chamber receiving valve member 65 as a compressed air chamber) into a mixing chamber (86) disposed between the shell (22, 46, 51) and the insert (64) (Figures 2 and 3) (Column 8, line 63-Column 9, line 33), wherein the spray nozzle assembly is configured to mix the compressed air and the at least one cosmetic composition within the mixing chamber (86) for creating an atomized spray (Column 7, line 51-Column 7, line 59).
Regarding claim 12, Graf discloses a spray bottle assembly comprising:
a bottle (5), the bottle configured to hold a cosmetic composition (The limitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; Column 2, lines 33-34,The container is capable of holding a cosmetic composition in its reservoir);
and having a release mechanism including a port (19, 12) for releasing the cosmetic composition (Column 3, lines 15-59 and Column 8, line 63-Column 9, line 20); and 
a spray nozzle assembly (64, 70, 71, 72, 21), the spray nozzle assembly comprising:
an exterior outer shell (22, 46, 51) 
an insert (64) comprising one or more radially disposed openings (Examiner’s Annotated Figure 2), wherein:
the outer shell (22, 46, 51) encapsulates the insert (64) (Figure 2), the outer shell (22, 46, 51) having a spray aperture (80) and forming a mixing chamber (86) between the insert (64) and the spray aperture (80) (Figure 2, The mixing chamber is downstream from the insert, and upstream of the spray aperture), the insert (64) configured to engage the release mechanism of the bottle (Column 3, lines 15-59 and Column 8, line 63-Column 9, line 20, Translation of the handle, also translates the insert, and chamber 14, within element 12 of the port is actuated, evacuating the fluid within the chamber), receive an amount of the cosmetic composition from the port (19, 12) of the release mechanism (Fluid flows through element 21 within the insert 64), and communicate said amount of the cosmetic composition through an insert lumen (21) to the mixing chamber (86) (Column 8, line 63-Column 9, line 20, Fluid flows from the port into the insert lumen to the mixing chamber), and the insert (64) further configured to engage an external compressed air source (Column 4, lines 6-16 and Figure 2, The insert is configured to engage an external compressed air source via an air hose as disclosed), receive compressed air from the external compressed air source (Column 4, lines 6-16, As interpreted above, the air through the openings of the insert is received from the external compressed air source), and communicate the compressed air through a compressed air chamber (Examiner’s Annotated Figure 1) to the mixing chamber (86) (Column 8, line 63-Column 9, line 33); wherein the spray nozzle assembly is adapted to mix said amount of the cosmetic composition with the compressed air to form an atomized spray (Column 9, lines 21-33), but fails to disclose the exterior shell comprising one or more radially disposed apertures extending from an interior to an exterior through the exterior shell, each one of the one or more radially disposed openings extending through and nesting with a corresponding one of the one or more radially disposed apertures.
Gosselin discloses a spray device that features a plurality of radially disposed apertures (50) extending from an interior to an exterior through an exterior shell (38) (Figure 4), each one of a one or more radially disposed openings (60) extending through and nesting with a corresponding one of the one or more radially disposed apertures (Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graf with the disclosures of Gosselin replacing the aperture and opening structure with a structure that features a plurality of radially disposed apertures (Gosselin, 50) extending from an interior to an exterior through the exterior shell (Graf, 22, 46, 51, 4) (Figure 4), each one of the one or more radially disposed openings (Graf, Examiner’s Annotated Figure 2) extending through and nesting with a corresponding one of the one or more radially disposed apertures (Gosselin, Figure 4), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including supply of fluid for discharge, in a system where the hole structure/location is not a critical element.


    PNG
    media_image2.png
    879
    674
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 13, Graf discloses a spray bottle assembly comprising:
a bottle (5), the bottle configured to hold a cosmetic composition (The limitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; Column 2, lines 33-34,The container is capable of holding a cosmetic composition in its reservoir);
and having a release mechanism including a port (19, 12) for releasing the cosmetic composition (Column 3, lines 15-59 and Column 8, line 63-Column 9, line 20); 
an exterior outer shell (22, 46, 51, 4) and an insert (64) encapsulated within the exterior shell (Figure 2)
the insert (64) having a first end (bottom end) and a second end (top end) (Figure 2) comprising:
an insert-lumen (21) extending within the insert (64) from the first end to the second end (Figure 2), the insert-lumen (21) being configured to engage at least a portion of the port (19, 12) at the first end (Figure 2, The insert-lumen engages the interior wall of portion 12 of the port) and further configured to engage a nozzle (70, 71, 72) at the second end (Figure 2, The insert-lumen is received within the nozzle),
a plurality of openings (Examiner’s Annotated Figure 3), 
wherein the spray bottle assembly is configured to:
communicate the cosmetic composition through the insert lumen (Column 2, lines 65-69, Fluid is communicated from the port to the insert lumen); communicate compressed air from an external compressed air source through each of the plurality of openings nested with the corresponding apertures (The device is structured to perform the claimed function, through inclusion of the claimed structure; The device communicates air from an external environment; One of ordinary skill in the art would understand the device as structured to communicate air from an external compressed air source feeding from an external environment) and into a mixing chamber (86) (Column 8, line 63-Column 9, line 33) disposed between the shell (22, 46, 51, 4) and the insert (64) at the second end (Figure 2) for mixing with the cosmetic composition and forming an atomized spray (Column 9, lines 21-33), but fails to disclose the outer shell (22, 46, 51, 4) comprising a plurality of apertures, each of the apertures being radially disposed about a longitudinal axis of the shell (22, 46, 51, 4)
each of the plurality of openings extending through and nesting with a corresponding one of the plurality of apertures (Examiner’s Annotated Figure 3).
Gosselin discloses a spray device that features an exterior shell (38) comprising a plurality of apertures (50), each of the apertures being disposed about a longitudinal axis of the shell (Figure 4), each of a plurality of openings (60) extending through and nesting with a corresponding one of the plurality of apertures (Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graf with the disclosures of Gosselin replacing the aperture and opening structure with a structure that features the exterior shell including a plurality apertures (Gosselin, 50), each of the apertures being disposed about a longitudinal axis of the shell (Gosselin, Figure 4), each of the plurality of openings extending through and nesting with a corresponding one of the plurality of apertures (Gosselin, Figure 4), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including supply of fluid for discharge, in a system where the hole structure/location is not a critical element.


    PNG
    media_image3.png
    879
    674
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3
	
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Gosselin and Oggian (EP 1,912,163).
Regarding claim 5, Graf in view of Gosselin discloses the spray bottle assembly of claim 1, but fails to disclose the assembly further comprising a radio frequency identification (RFID) tag affixed to the container.
Oggian discloses an RFID tag being affixed to a spray bottle (Paragraph 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the bottle of Graf, further including an RFID tag affixed to the container (Graf, 5), as put forth by Oggian, in order to provide for identification and traceability of the product, as disclosed by Oggian (Paragraph 2, lines 3-5). 
Regarding claim 6, Graf in view of Gosselin and Oggian discloses the spray bottle assembly of claim 5, wherein the RFID tag comprises spray bottle data (Oggian, Paragraph 6, line 11, universal number).
Regarding claim 7, Graf in view of Gosselin and Oggian discloses the spray bottle assembly of claim 6, wherein the spray bottle data comprises bottle indicia (Oggian, Paragraph 6, line 11, the bottle universal number).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752